                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  RAYMOND RACEY,                                        )
                                                        )
         Petitioner,                                    )
                                                        )
  v.                                                    )       Nos. 3:16-CV-619/ 3:14-CR-89
                                                        )            REEVES/GUYTON
  UNITED STATES OF AMERICA,                             )
                                                        )
         Respondent.                                    )

                                      JUDGMENT ORDER

         In accordance with the accompanying Memorandum Opinion, Petitioner Raymond

  Racey’s motion [Doc. 1; 3:14CR-89 Doc. 527] is GRANTED in part and DENIED in part.

         Racey’s claim for relief due to his attorney’s failure to file a notice of appeal as instructed

  is GRANTED.        The judgment entered on October 15, 2015 [3:14-CR-89, Doc. 427] is

  VACATED, and the Clerk of Court is DIRECTED to RE-ENTER that judgment as of this date.

         Racey’s claim for relief for ineffective assistance of counsel during the plea bargain process

  is DENIED. However, a certificate of appealability is GRANTED with respect to this claim. If

  Racey files a notice of appeal, he may proceed in forma pauperis. 28 U.S.C. § 1915(a)(3); Fed. R.

  App. P. 24. The Clerk of Court is further DIRECTED to close the civil case, Case No. 3:16-CV-

  619.

         IT IS SO ORDERED.

                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT

  /s/ JOHN L. MEDEARIS
        CLERK OF COURT
                                                   1

Case 3:14-cr-00089-PLR-HBG Document 692 Filed 04/24/20 Page 1 of 1 PageID #: 3565
